El Juez Asociado Señor FraNgo Soto,
emitió la opinión del tribunal.
Alejandro Ocasio fué declarado culpable de infringir la Ley Nacional de Prohibición y la corte inferior le impuso $200 de multa.
El acusado no conforme apeló y en su alegato apunta como errores: 1, que la denuncia no contiene hechos que constituyan un delito público; 2, que en la ocupación de los efectos que describe la acusación no existe una orden de allanamiento de acuerdo con las disposiciones de la sección 25 de la Ley Nacional de Prohibición; 3, que no se expresa en la sentencia la clase de delito de los comprendidos en dicha Ley; y 4, que la reincidencia alegada en la denuncia no fué probada.
Se sostiene como fundamento de este error que no siendo la mera posesión de los licores embriagantes un delito público, según se ha declarado en el caso de El Pueblo v. Muñoz, 35 D.P.R. 360, no se alega en la denuncia ‘ ‘ que el licor que se destilaba en el alambique no se destinaba o otros fines distintos a la mera posesión,” o sea, a la venta, tráfico, etc., del mismo, siendo la prohibición de la ley que se manufacture para la venta, tráfico, etc., pero nunca para el uso propio.
La denuncia dice así:
“. . . el acusado Alejandro Ocasio, allí y entonces, ilegal, mali-ciosa y voluntariamente tenía en su posesión y bajo su custodia como su legítimo dueño, un alambique de lata completo, para destilar ron, bebida embriagante, que le fué ocupado en momentos que lo desti-naba a la fabricación de bebida embriagante ‘ron’ con el más del medio del uno por ciento de alcohol por volumen y se pone a la dis-posición de la Hon. Corte, con tres cuartillos de ron en un calabazo y un frasco de cristal, destilados en el mismo y utilizados como mate-ria de prueba. .
Esto constituye un delito bajo la Ley Nacional de «Prohi-bición y su castigo está fijado por el artículo 29 de la misma, como sigue:
*129“ Sección 29. — Cualquier persona que fabrique o venda licor en violación de este título, por la primera infracción, será multado con no más de $1,000, o encarcelado por no más de seis meses, y por la segunda y subsiguientes infracciones, será multado con no menos de $200, ni más de $2,000. y será encarcelado por no menos de un mes, ni más de cinco años.”
Basta la lectura de la denuncia para que veamos que el caso de Muñoz, supra, es distinto e inaplicable. En el pre-sente caso la acusación consiste en haberse encontrado al acusado en posesión de un alambique en momentos en que fabricaba licor embriagante “ron.” Esta alegación es su-ficiente. En una acusación por violar la Ley Nacional de Prohibición no es necesario incluir que el acusado no tenia permiso para manufacturar licor embriagante ni ninguna otra clase de defensa negativa. See. 32 de la Ley, Statutes at Large, 1919-1920, vol. 41, part 1, pág. 317. Tales defen-sas son materia de alegación y prueba por parte del acu-sado.
II. La prueba tendió • a demostrar que Sergio Díaz Cartagena, policía insular, el 21 de abril de 1926, mientras prestaba servicios en el barrio de Guamaní, de Guayama, vió en la finca rústica del acusado un aparato (alambique) en momentos que estaba destilando “ron.” Una lata estaba montada sobre tres piedras y debajo había carbón encendido. De la lata que contenía el fermento que hervía salía una goma que es por donde salía el vapor que desprendía el fermento y de ahí pasaba a una serpentina. Todo indicaba que si el delito se estaba cometiendo abiertamente, a la vista de cualquiera que pasara por el barrio, en realidad la ocupación del aparato, utensilios y liebr fabricado no constituye un registro en ningún sentido. El caso es análogo a los varios que en igual sentido se han resuelto por las autoridades.
En la obra de Blakemore on Prohibition, págs. 321 y 322, se hace cita de los siguientes casos:
“Para apoderarse justificadamente de propiedad sin-una orden *130de allanamiento debe aparecer que bubo una infracción de la ley pro-hibitiva en presencia del funcionario (Stanley v. State (Okl.), 200 P. 229), ya que la Cuarta Enmienda debe interpretarse en relación con la ley común y de acuerdo con ésta los funcionarios pueden arres-tar a aquellos que cometan delitos en su presencia y pueden impe-dir, por medio del arresto un delito que se intente cometer en su presencia, y sin una orden de allanamiento pueden incautarse del instrumento con el cual se va a cometer el delito. . .
“Cuando algunos funcionarios ven al acusado recogiendo un ja-rro de whisky que está oculto en una maleza ellos pueden arrestar al acusado y ocupar el licor, ya que el delito se cometía en su presencia (Fletcher v. Commonwealth (Ky.), 245 S. W. 134 (segundo casó); y cuando los funcionarios se encuentran con el acusado en un campo abierto y en el que éste está vaciando licor de un envase y uno de estos funcionarios pregunta al acusado sobre whisky y éste le dice ‘aquí está’ y les enseña una lata grande conteniendo whisky, esta evidencia es admisible a pesar de que ha sido obtenida sin una orden de allanamiento (MClintic v. United States, 283 Fed. 781), pues mando se deja bebida intoxicante en un sitio donde una persona a runa distancia razonable pueda verla claramente, no es necesaria una «orden de allanamiento para ocuparla. Royce v. Commonwealth, 194 Ky. 480, 239 S. W. 795. . .
“Los funcionarios que ven a una persona manipulando un alam-bique clandestino pueden arrestarla y ocupar el alambique y sus ac-cesorios sin una orden de allanamiento (Bowling v. Commonwealth. 194 Ky. 112, 237 S.W. 381); . . .
“Un funcionario tenía en su poder una orden de allanamiento para registrar cierta propiedad privada en busca de bebidas embria-gantes y al entrar no halló a nadie en dicha propiedad y se llevó un alambique y otros aparatos dedicados a la fabricación de licor. El propietario solicitó de la corte su devolución y la corte resolvió que habiendo entrado el funcionario en la propiedad sin cometer delito alguno y estando, allí legalmente, y viendo que en dicha propiedad se cpmetía un delito, el funcionario estaba enteramente justificado y era su deber ocupar los artículos que se estaban usando en la comi-sión del delito. Al efectuar tal ocupación el funcionario no pudo hacerla en virtud de la orden de allanamiento, sino en cumplimiento de su deber para impedir la comisión del delito. United States v. Camarota, 278 Fed. 388.”
Véase también el caso de United States of America, vs. James M. Lee, alms James M. Leach, de la Corte Suprema de los Estados Unidos, decidido en mayo 31, 1927.
*131 III. Los dos últimos errores se refieren a que la corte no estableció en la sentencia que la reincidencia alegada en la acusación había sido probada, y que la misma es nula porque no se dice en ella cuál delito de los comprendidos en la Ley Nacional de Prohibición era el que el acusado había cometido. En cuanto a la reincidencia parece claro que si la corte inferior no hizo pronunciamiento alguno en la sentencia en ese extremo, fue porque no consideró ese elemento al imponer la multa, montante a $200, que es mucho menos del máximo que fija la ley.
Es cierto, por otro lado, que la sentencia declara culpable al acusado en términos generales de infringir la Ley Nacional de Prohibición, pero desprendiéndose claramente del récord que la ofensa cometida es la prevista en la sec-ción 3 en relación con la sección 29 de dicha Ley, debe en-tenderse modificada la sentencia declarando culpable al acu-sado de infringir dicha sección 3 que prohíbe la fabrica-ción ilegal de bebidas embriagantes, y así modificada la sentencia apelada debe confirmarse.
El Juez Asociado Señor Hutchison no intervino.